Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hollingsworth (US 5,855,347).  In the embodiment shown in Figs. 41-43a, Hollingsworth discloses a bayonet fastener comprising: a pin (400) including a head (409) and a rod (415) extending therefrom where the rod includes a locking tab in the form of a radially extending arm (407) extending from the rod proximate the head; and an expansion anchor (401) including a locking portion including a slot (405, 406) and, a sleeve with spaced apart longitudinal portions (417) shown with a maximum diameter distal from the locking portion so the longitudinal portions would be capable of flexing inward when the inserted into a hole; whereby rotation of the pin causes the tab to engage the slot preventing retraction of the pin from the anchor and an expansion element of the pin distal from the head outwardly expanding the longitudinal portions (see Fig. 42).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5, 7, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2007/0253794) in view of Hollingsworth.  Zhang discloses a bayonet fastener comprising: a pin (40) including a head (42) and a rod (44) extending therefrom where the rod includes a pair of locking tabs in the form of radially extending arms (442) extending from opposite sides of the rod proximate the head (see Fig. 2); and an expansion anchor (20) including a locking portion including slots (24) in a disc shape (222) with a pair of opposing channels (244) defined in the sides of the disc shape intersecting a central opening (26) and, a sleeve (22) extending from the disc shape with spaced apart longitudinal portions (28) with varying diameter (at 282); whereby rotation of the pin causes the locking tabs to engage the slots preventing retraction of the pin from the anchor and an expansion element of the pin distal from the head outwardly expanding the longitudinal portions (see Fig. 3 to 4).  The ends of the channels limit the rotation of the arms such that the rod is seated in a predetermined manner within the expansion anchor (see Fig. 4).  Zhang does not disclose the expansion sleeve having a variable diameter including a maximum diameter adapted to be greater than an opening such that the longitudinal portions would flex inward when the expansion anchor is inserted into the opening.  Hollingsworth discloses a fastener similar to Zhang including an expansion sleeve (12) with first and second expandable portions (13) but in Hollingsworth, the expansion sleeve has a variable diameter .

Claims 1-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Leon (US 7,207,758) in view of Hollingsworth.  Leon discloses a bayonet fastener comprising: a pin (1) including a head (6) and a rod (7) extending therefrom where the rod includes a pair of locking tabs in the form of radially extending arms (14) extending from opposite sides of the rod proximate the head; and an expansion anchor (2) including a locking portion including a slot (at 24, between walls 28 and 29) and, a sleeve (25) with spaced apart longitudinal portions (27); whereby rotation of the pin causes the locking tabs to engage the slots preventing retraction of the pin from the anchor (“axial immobilization”, column 2, paragraph beginning line 42).  And an expansion element (8) of the pin distal from the head includes first and second opposite cams (19a) whereby rotation of the pin causes the cams to press against the longitudinal portion to outwardly expand the longitudinal portions (see Fig. 7).   As with Zhang above, Leon also does not disclose the expansion sleeve having a variable diameter including a maximum diameter adapted to be greater than an opening such that the longitudinal portions would flex inward when the expansion anchor is inserted into the opening.  Hollingsworth discloses a fastener similar to Leon including an expansion sleeve (12) with first and second expandable portions (13) but in Hollingsworth the expansion sleeve has a variable diameter with a maximum diameter adapted to be greater than an opening (see Fig. 5 for example) such that the longitudinal portions would inherently . 


Claims 6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over modified Zhang as applied to claims 1, 11 and 12 above, and further in view of Fukumoto (US 9,624,957).  Modified Zhang does not disclose the channels provided with a raised potion providing a snap-fit with the arms.  Fukumoto discloses a bayonet fastener including a channel (23) provided with a raised portion (24) forming a snap-fit to retain the arms (53; Figs. 4 and 6).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the channels of modified Zhang with raised portions forming a snap-fit as disclosed in Fukumoto for the same reason so as to retain the arms in in the channels. 

Response to Remarks
The objections to the drawings have been withdrawn.

The section 112 rejections have been withdrawn.

The section 102 rejections over Zhang and Leon have been withdrawn and reapplied as section 103 rejections.


Also, the claims only require the maximum diameter adapted to be greater than the opening and the longitudinal portions (the fingers in Hollingsworth) adapted to flex inward where clearly the drawings in Hollingsworth show a gap between the fingers in their relaxed state enabling them at least some inward flexibility.  The adapted to language indicates intended use where the prior art needs only to be capable of the use so just there being a small gap between is sufficient to anticipate the claims.  See MPEP 2114.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hollingsworth (US 5,407,160) is cited as another example of the maximum diameter of a .


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677